ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now John D. Raikos, the Respondent in a disciplinary proceeding now pending before this Court, and tenders to this Court his Affidavit in Support of Consent to Discipline: Or in the Alternative to Accept Tendered Resignation in Lieu of Disbarment pursuant to Admission and Discipline Rule 28, Section 17.
And this Court, being duly advised, now finds that this affidavit meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17, that the offered resignation should be accepted, and, accordingly, that the proceeding now pending under this cause should be concluded.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that John D. Raikos is hereby removed as a member of the Bar of this State and that *644the Clerk of this Court strike his name from the roll of attorneys. It is also Ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement in the future.
IT IS FURTHER ORDERED, that, by reason of the resignation of the Respondent, John D. Raikos, this cause is now dismissed.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 8(d) governing disbarment and suspension.
All Justices concur.